 1
                                                                  Honorable Benjamin H. Settle
 2


 3


 4


 5
                              IN THE UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON

 7
     JONATHAN NELSON and MARGO                         No. 3:20-cv-05461-BHS
 8   NELSON, individually and on behalf of their
     marital community,                                PLAINTIFFS’ MOTION TO CERTIFY
 9                                 PLAINTIFFS,         QUESTIONS TO THE WASHINGTON
                                                       SUPREME COURT AND MOTION TO
10   v.                                                STAY PENDING CERTIFIED
                                                       QUESTIONS
     SPECIALIZED LOAN SERVICING, LLC, a
11   foreign limited liability company,
                                   DEFENDANT.          NOTED ON MOTION CALENDAR:
12
                                                       October 2, 2020

13


14
                         I.      INTRODUCTION & RELIEF REQUESTED
15
            Plaintiffs respectfully move the Court to: (1) certify the below questions to the
16
     Washington Supreme Court regarding whether a lender can collect or threaten to collect time-
17   barred installment payments through a nonjudicial foreclosure action; and (2) stay the instant

18   proceeding until the certified questions are resolved. This issue is pending before the Court on

19   Plaintiffs’ Amended Motion for Reconsideration, which is being filed concurrently with this

     motion. As this a complex issue of state law undecided by Washington courts, Plaintiffs request
20


21

                                                                                  936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                      Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                          Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                             Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 1
 1   that the Court seek a definite answer to these questions from the Washington Supreme Court

 2   and stay this action pending clarification from the Washington Supreme Court.

 3                                         II.     ARGUMENT

     A.     Standard for Certification to Washington State Supreme Court
 4
            When a federal court determines there is no controlling Washington Supreme Court
 5
     precedent on issues of state law, the court must apply the law as it believes the Washington
 6
     Supreme Court would under the circumstances. See Erie Railroad Co. v. Tompkins, 304 U.S. 64
 7
     (1938). “If there be no decision by [the state’s highest] court then federal authorities must apply
 8
     what they find to be the state law after giving ‘proper regard’ to relevant rulings of other courts

 9   of the State.” Commissioner v. Estate of Bosch, 387 U.S. 456, 465 (1967). As this Court stated in

10   W.H. v. Olympia Sch. Dist., No. C16-5273 BHS (W.D. Wash. Sep. 6, 2019), “…another option is

11   available to the Court. Rather than guessing what the Washington Supreme Court would decide,

     the Court may certify the question to the Washington Supreme Court for review.”
12
            Washington’s Federal Court Local Law Certificate Procedure Act provides:
13
            When in the opinion of any federal court before whom a proceeding is pending, it
14          is necessary to ascertain the local law of this state in order to dispose of such
            proceeding and the local law has not been clearly determined, such federal court
15          may certify to the supreme court for answer the question of local law involved
            and the supreme court shall render its opinion in answer thereto.
16
            Wash. Rev. Code §2.60.020. The Washington Supreme Court’s implementing rule
17
     provides that certified questions may be considered where the state law issue “has not been
18
     clearly determined and does not involve a question determined by reference to the United States
19   Constitution.” Wash. R. App. P. 16.16. Federal authority recognizes the advantages to the federal

20   bench of certifying novel or unsettled questions of state law to the state’s highest court. See

21   Lehman Bros. v. Schein, 416 U.S. 386, 391, 94 S. Ct. 1741 (U.S. 1974) (certifying questions

                                                                                   936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                       Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                           Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                              Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 2
 1   saves “time, energy, and resources and helps build a cooperative judicial federalism”);

 2   Micomonaco v. State of Wash., 45 F.3d 316, 322 (9th Cir. 1995) (certification procedure is “a

 3   means to obtain authoritative answers to unclear questions of state law”) (quoting Toner v.

     Lederle Labs., 779 F.2d 1429, 1432 (9th Cir. 1986)). The Western District of Washington has in
 4
     fact, certified questions to the Washington State Supreme Court on “issues of first impression”
 5
     on numerous occasions. See e.g. Morella v. Safeco Ins. Co. of Ill., No. C12-0672RSL (W.D.
 6
     Wash. Apr. 12, 2013); Danny v. Laidlaw Transit Services, Inc., No. C05-1047L (W.D. Wash.
 7
     Jan. 20, 2006) (where, as here, “Certification is particularly appropriate here because this case
 8
     was originally filed by plaintiff in state court and removed by defendant.”); W.H. v. Olympia Sch.

 9   Dist., No. C16-5273 BHS (W.D. Wash. Sep. 6, 2019). Notably, this District has found similar

10   questions involving interpretation of Washington’s Deed of Trust Act to warrant certification to

11   Washington’s Supreme Court. See Frias v. Asset Foreclosures Servs., Inc., 2:13-cv-00760-MJP,

     Dkt. 48 (W.D. Wash. Sept. 25, 2013); Bain v. Metropolitan Mortgage Group Inc. et al., 2:09-cv-
12
     00149-JCC, Dkt. #159 (W.D. Wash. Jun. 27, 2011).
13

     B.        Washington Law Is Unclear Whether Time-Barred Installment Payments May Be
14
               Collected In a Nonjudicial Foreclosure Action
15             While Washington courts recently clarified state law interpreting the statute of limitations

16   in the context of an installment note1, the issue of whether a lender can collect time-barred

17   installment payments through nonjudicial foreclosure action is one of first impression. As

     Plaintiffs’ argue in their Amended Motion for Reconsideration, Washington courts suggest that
18

     time-barred installments may not be collected through a nonjudicial foreclosure action.
19


20
     1
       When an installment promissory note is involved, the statute of limitations runs against each and every installment
21   from the time each one becomes due. See, e.g. Edmundson v. Bank of Am., N.A., 194 Wn. App. 920, 378 P.3d 272
     (Wash. Ct. App. 2016); Merceri v. Bank of N.Y. Mellon, 4 Wn. App. 2d 755, 760 n.1 (Wash. Ct. App. 2018).
                                                                                                936 N. 34th St. Ste. 300
22       PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                                Seattle, WA 98103
         TO THE WASHINGTON SUPREME COURT AND                                                    Tele: 206-805-0989
         MOTION TO STAY PENDING CERTIFIED                                                       Fax: 206-805-0989
23       QUESTIONS
         3:20-cv-05461-BHS - 3
 1           For example, in George v. Butler, a lender initiated foreclosure on a mortgage securing

 2   two notes. George v. Butler, 26 Wash. 456, 457-58 (1901). One of the notes had matured more

 3   than six years before initiation of the foreclosure, and thus, was beyond the statute of limitations.

     Id. The court applied the same statute of limitations to the foreclosure as it did to the note. Id. at
 4
     468. The court reasoned that in Washington, a mortgage is a “mere incident to the note, and its
 5
     only purpose being to secure the same.” Id. While this principal of barring collection of time-
 6
     barred debt through foreclosure actions can be applied to the facts of the instant case, Plaintiffs
 7
     believe a more definite statement from the Washington Supreme Court is warranted.
 8
             Other cases that touch on the issue at hand include Cedar W. Owners Ass'n, Nonprofit

 9   Corp. v. Nationstar Mortg., LLC. 434 P.3d 554, 557 (Wash. Ct. App. 2019). In Cedar West

10   Owners, the borrower missed his payment due June 1, 2010 and all subsequent payments. Id. at

11   557. On October 18, 2016, the lender, through the foreclosure trustee, recorded a Notice of

     Trustee Sale for a nonjudicial foreclosure. Id. at 558. The successor in interest to the borrower
12
     later filed suit to quiet title. Id. The court concluded that the statute of limitations began to
13
     accrue on the first missed monthly installment. Id. The court ultimately ruled that Nationstar
14
     Mortgage was entitled to foreclose, but only "on the installment payments due on and after
15
     November 1, 2010” which became due six years prior to Nationstar's Notice of Trustee's Sale.
16
     Id. at 562. The conclusions of Cedar West Owners support Plaintiffs’ position that time-barred

17   installment payments may not be collected through a nonjudicial foreclosure, but the lack of a

18   clear statement of the reasoning for this specific conclusion in Cedar West Owners promotes

19   resolution of the question by the Washington Supreme Court.

             Moreover, as Plaintiffs argue in their Amended Motion for Reconsideration, allowing
20

     recoupment of time-barred installment payments through nonjudicial foreclosure is in direct
21

                                                                                      936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                          Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                              Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                                 Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 4
 1   contradiction to Washington’s policy of barring collection actions of time-barred debts. Statute

 2   of limitations exist to promote certainty of titles and eliminate the fears and burdens of litigation.

 3   Walcker v. Benson & McLaughlin, P.S., 79 Wash. App. 739, 745-46 (1995) (rejecting “an

     unlimited right to foreclose deeds of trust.”). Moreover, to allow recoupment through nonjudicial
 4
     foreclosure would subject a single promissory note to two different limitations periods based on
 5
     whether the lender elected to initiate a judicial or nonjudicial foreclosure. Such a distinction is in
 6
     contradiction to established Washington law and the policy promoting statutes of limitations.
 7
            When Washington law supports Plaintiffs’ position, there is no definite statement on this
 8
     issue that has been given by Washington courts, and as such, certification of these complex

 9   issues of state law is warranted.

10   C.     This Action Should Be Stayed Until The Washington Supreme Court Resolves The
            Certified Questions
11
            Plaintiffs respectfully request that this Court stay this proceeding until the Washington
12
     Supreme Court provides guidance on the certified questions. “The power to grant a stay in

13   pending litigation is incidental to the power inherent in every court to control the disposition of

14   the cases on its docket.” Landis v. North Am. Co., 299 U.S. 248, 254-55, 57 S.Ct. 163, 81 L.Ed.

15   153 (1936). A stay is warranted where “the subject matter of the proceedings is highly complex

     and it is the avoidance of a duplication of that very complexity that serves in part to justify the
16
     stay.” Chronicle Pub. Co. v. National Broadcasting Co., 294 F.2d 744, 749 (9th Cir. 1961).
17
            Here, a stay is warranted if the Court certifies the proposed questions to the Washington
18
     Supreme Court. The certified questions will ultimately determine the pending Motion for
19
     Reconsideration, and as such, staying the instant proceeding will avoid duplication of resolving
20
     these complex questions of state law. Defendant is a licensed debt collector that frequently seeks

21   to collect on installment notes through nonjudicial foreclosure, and as such, would not be
                                                                                     936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                         Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                             Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                                Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 5
 1   prejudiced by clarification from the Washington Supreme Court on this important issue of state

 2   law.

 3                          III.   PROPOSED CERTIFIED QUESTIONS

            Plaintiffs propose that the Washington Supreme Court have the opportunity to resolve
 4
     the following questions:
 5
            1.     Under Washington law, is a lender entitled to collect time-barred installment
 6
     payments in a nonjudicial foreclosure action?
 7
            2.     Whether threatening to collect time-barred installment payments in a nonjudicial
 8
     foreclosure action is an unfair or deceptive act in violation of Washington’s Consumer

 9   Protection Act, RCW 19.86?

10                                       IV.     CONCLUSION

11          For the foregoing reasons, Plaintiffs respectfully request that this Court certify the

     proposed questions to the Washington Supreme Court and stay this action pending resolution of
12
     the certified questions from the Washington Supreme Court.
13
            DATED this 11th day of September, 2020.
14

                                                   Respectfully submitted,
15


16
                                                   Attorneys for Plaintiffs


17                                                 NORTHWEST CONSUMER LAW CENTER
                                                   /s/ Amanda N. Martin
18                                                 Amanda N. Martin, WSBA #49581
                                                   936 N. 34th St. Ste. 300
19                                                 Seattle, WA 98103
                                                   Ph: 206-805-1716
20                                                 Em: Amanda@NWCLC.org

21                                                 LAW OFFICE OF JOSHUA L. TURNHAM
                                                                                   936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                       Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                           Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                              Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 6
 1                                                   /s/ Joshua L. Turnham
                                                     Joshua L. Turnham, WSBA #49926
 2                                                   506 Second Avenue, Suite 1400
                                                     Seattle, WA 98104
 3                                                   Ph: 206.395.9267
                                                     Em: joshua@turnhamlaw.com
 4
                                     CERTIFICATE OF SERVICE

 5
            I, Amanda N. Martin, declare under penalty of perjury as follows:
 6
            1.      I am over the age of eighteen years, a citizen of the United States, not a party

 7   herein, and am competent to testify to the facts set forth in this Declaration; and

 8          2.      That on September 11, 2020, I caused the foregoing document attached to

 9   this Certificate of Service plus any supporting documents, declarations and exhibits to be served

     upon the following individuals via electronic mail:
10

            I certify under penalty of perjury under the laws of the State of Washington that the
11
     foregoing statement is both true and correct.
12
            DATED this 11th day of September, 2020 in Seattle, Washington.
13
            /s/ Amanda N. Martin
14          Amanda N. Martin

15


16


17


18


19


20


21

                                                                                    936 N. 34th St. Ste. 300
22   PLAINTIFFS’ MOTION TO CERTIFY QUESTIONS                                        Seattle, WA 98103
     TO THE WASHINGTON SUPREME COURT AND                                            Tele: 206-805-0989
     MOTION TO STAY PENDING CERTIFIED                                               Fax: 206-805-0989
23   QUESTIONS
     3:20-cv-05461-BHS - 7
